                  EXHIBIT 7




Case 1:20-cv-00442-CCE-JLW Document 62-2 Filed 09/24/20 Page 1 of 6
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 FOOD LION, LLC AND MARYLAND
 AND VIRGINIA MILK PRODUCERS
 COOPERATIVE ASSOCIATION,
 INC.

               Plaintiffs,                     Case No. 1:20-cv-00442 (CCE)

        v.

 DAIRY FARMERS OF AMERICA,
 INC.,

               Defendant.



  DEFENDANT DAIRY FARMERS OF AMERICA, INC.’S SECOND SET OF
 REQUESTS FOR PRODUCTION TO PLAINTIFF MARYLAND & VIRGINIA
       MILK PRODUCERS COOPERATIVE ASSOCIATION, INC.
       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Defendant

Dairy Farmers of America, Inc. (“DFA”), through its counsel, hereby requests the

Plaintiffs produce for inspection and copying the following categories of Documents,

electronically stored information (“ESI”), or things within their possession, care, custody,

or control. Plaintiffs shall serve a written response to these requests and produce all such

Documents, ESI, and things at the law offices of Womble Bond Dickson (US) LLP, 1 W.

Fourth Street, Winston-Salem, NC 27101, within thirty (30) days from the date of service

of these requests.




     Case 1:20-cv-00442-CCE-JLW Document 62-2 Filed 09/24/20 Page 2 of 6
REQUEST NO. 25: Documents and Data supporting, contradicting, regarding, referring

to, relating to, constituting, or pertaining to Your position that the Asset Sale is not

subject to the failing company defense.


REQUEST NO. 26: Documents and Data that You or Your attorneys received from any

non-party as a result of formal or informal discovery requests in connection with this

action, including all Documents concerning such requests.


REQUEST NO. 27: Communications between You (or Your counsel) and any federal,

state, or local agency, committee, department, or division, or any other federal, state, or

local governmental authority or entity, concerning the subject matter of this action or

Your claims in this action, including all documents concerning any such

communications.


REQUEST NO. 28: Documents and Data supporting, contradicting, regarding, referring

to, relating to, constituting, or pertaining to Your allegations that Plaintiffs are threatened

by loss or damage as a result of the Asset Sale (see, e.g., Complaint at ¶¶ 163, 172).


REQUEST NO. 29: Documents and Data supporting, contradicting, regarding, referring

to, relating to, constituting, or pertaining to Your allegations that the Asset Sale will have

the effect of substantially lessening competition (see, e.g., Complaint at ¶¶ 102, 135,

159).


REQUEST NO. 30: Documents referring or relating to Your efforts to conduct due

diligence into the existence of Your claim.

                                               7



     Case 1:20-cv-00442-CCE-JLW Document 62-2 Filed 09/24/20 Page 3 of 6
REQUEST NO. 35: Documents sufficient to identify Your efforts to reduce the cost of

transportation of Raw Milk of Fluid Milk in, into, or from the Relevant Area.


REQUEST NO. 36: Communications with Your co-plaintiff or any non-party regarding

competition for the purchasing of Raw Milk produced in the Relevant Area or

competition for the purchasing of Raw Milk used to supply Fluid Milk processing plants

located in the Relevant Area.


REQUEST NO. 37: Documents and Data supporting, contradicting, regarding, referring

to, relating to, constituting, or pertaining to Your allegations that “the downstream market

for the processing, co- packing, and delivery of fluid milk products to retailers like Food

Lion and other customers” (Complaint at ¶ 10) constitutes a discrete product market.


REQUEST NO. 38: Documents and Data supporting, contradicting, regarding, referring

to, relating to, constituting, or pertaining to Your allegation that the “relevant geographic

market in this action for both the supply of raw milk and its processing and co-packing

consists of the milk processing plants in North and South Carolina” (Complaint at ¶ 21).


REQUEST NO. 39: Data sufficient to show any transaction relating to Your purchase of

Raw Milk from sources other than Your members, including purchases of Raw Milk

produced inside or outside the Relevant Area to supply Your Fluid Milk processing

facilities located in the Relevant Area, as well as purchases of Raw Milk produced in the

Relevant Area to supply Your Fluid Milk processing facilities located outside the

Relevant Area. The Data should include fields mutually agreed upon by the parties after


                                              9



     Case 1:20-cv-00442-CCE-JLW Document 62-2 Filed 09/24/20 Page 4 of 6
consultation, in good faith, to adequately capture information pertinent to such

transactions, and should include information sufficient to understand the Data, such as a

data dictionary.


 DATED: August 31, 2020                       Respectfully submitted,

                                              WOMBLE BOND DICKINSON (US)
                                              LLP

                                                /s/ Brent F. Powell
                                              James P. Cooney III
                                              N.C. State Bar No. 12140
                                              Sarah Motley Stone
                                              N.C. State Bar No. 34117
                                              WOMBLE BOND DICKINSON (US)
                                              LLP
                                              Charlotte, North Carolina 28202
                                              Phone: 704-331-4900
                                              Fax: 704-331-4955
                                              Jim.Cooney@wbd-us.com
                                              Sarah.Stone@wbd-us.com


                                              Brent F. Powell
                                              N.C. State Bar No. 41938
                                              One West Fourth Street
                                              Winston-Salem, North Carolina 27101
                                              Phone: 336-721-3600
                                              Fax: 336-721-3660
                                              Brent.Powell@wbd-us.com




                                            10



     Case 1:20-cv-00442-CCE-JLW Document 62-2 Filed 09/24/20 Page 5 of 6
                                  BAKER & MILLER PLLC

                                  W. Todd Miller*
                                  Amber McDonald*
                                  2401 Pennsylvania Avenue N.W.
                                  Suite 300
                                  Washington, D.C. 20037
                                  Phone: 202-663-7820
                                  Fax: 202-663-7849
                                  TMiller@bakerandmiller.com
                                  AMcDonald@bakerandmiller.com

                                  LATHAM & WATKINS LLP

                                  Michael G. Egge*
                                  555 Eleventh Street, NW
                                  Washington, DC 20004-1304
                                  Phone: 202-637-2285
                                  Michael.Egge@lw.com

                                  Attorneys for
                                  Dairy Farmers of America, Inc.

                                  *By Special Appearance




                                11



Case 1:20-cv-00442-CCE-JLW Document 62-2 Filed 09/24/20 Page 6 of 6
